Citation Nr: 1700836	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-20 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to September 1943; he died in April 1987.  H.L.G. was his surviving spouse; she died in March 2008.  The appellant is the daughter of the Veteran and H.L.G. and also had a Power of Attorney for H.L.G. prior to H.L.G.'s death.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  

In September 2015, the Board remanded this case for further development.  Subsequent to the Board's remand, the RO determined that accrued benefits were payable, but denied the expenses submitted by the appellant because she had failed to provide receipts (see Virtual VA, Supplemental Statement of the Case dated 1/8/2016).  However, for the reasons outlined below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the RO sent the appellant a letter notifying her that the case was being certified to the Board, and advised her that she had 90 days to request a hearing before the Board.  In June 2015, the appellant submitted a Statement in Support of Claim indicating that she desired a videoconference hearing before the Board at the closest RO.  It does not appear that a hearing has been scheduled for her.  She also indicated that she desired representation.  In October 2016, the Board sent a letter to clarify whether the appellant still desired a hearing; the form was returned to the Board but the appellant did not make a selection indicating her hearing preference.  The Board will therefore assume that she still wants a videoconference hearing.    
Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with information as to how to obtain representation.  

2.  Schedule the appellant for a videoconference hearing at the RO closest to her (she lives in Georgia).  She must be afforded adequate notice of the date and location of her hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




